Citation Nr: 0639121	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-18 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder. 

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in which the RO denied the benefits sought 
on appeal.  Upon the receipt of additional evidence, the RO 
confirmed the denial of the appellant's claims in a rating 
decision dated in May 2001.  The appellant, who had active 
service from October 1961 to June 1963, appealed the April 
2001 rating decision to the BVA.  Thereafter, the RO referred 
the case to the Board for appellate review.  

The Board remanded the case for further development in April 
2004.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A back disorder was not manifested during service or for 
many years following service, and is not shown to be causally 
or etiologically related to service. 

3.  A gastrointestinal disorder was not manifested during 
service and is not shown to be causally or etiologically 
related to service. 

4.  A preexisting bilateral hearing loss disorder did not 
worsen during service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
during service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for a back disorder, a gastrointestinal 
disorder and bilateral hearing loss, VA has met all statutory 
and regulatory notice and duty to assist provisions. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in April 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The April 2004 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

Although the April 2004 letter was not sent prior to the 
initial adjudication of the appellant's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	March 2005. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded VA examinations in October 2002, November 2004 and 
December 2004 in connection with his claims. 
 
Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

B.  Entitlement to service connection for a back disorder

In this case, the appellant asserts entitlement to service 
connection for a back disorder that he contends developed as 
a result of moving office furniture while in service. See 
August 1998 statement in support of claim; January 2002 
hearing transcript, pgs. 5- 8.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim; and as such, the appeal must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With regard to the first element necessary for a grant of 
service connection (evidence of a current disability), the 
medical evidence of record indicates that the appellant has a 
current diagnosis of mild facet arthritis of the lumbosacral 
area of the lumbar spine. See November 2004 VA examination 
report.  This diagnosis constitutes a current disability for 
VA purposes and fulfills the requirements of the first 
element for service connection.

With regard to the second element necessary for a grant of 
service connection (an in-service occurrence or injury), the 
appellant's service medical records appear to reflect that he 
specifically complained of back pain twice in service.  The 
first documented instance of back pain occurred in February 
1962, when the appellant complained of pain at the T12 
vertebra of the thoracic spine after being "jerked" in an 
automobile. See February 1962 service medical records.  No 
specific diagnosis was rendered at that time; and the 
appellant was simply prescribed heat, aspirin, phenacetin and 
caffeine ("APC's") for his pain.  Thereafter, the appellant 
was seen in November 1962 with complaints of pain in his left 
side that radiated to his lower back.  Physical examination 
revealed minimal muscle tenderness over the muscles of the 
low back and the left side.  The examiner's impression at 
that time was that the appellant had a muscle strain.  Two 
days later the appellant was seen again, but this time with 
complaints of pain to both legs.  He was diagnosed with an 
upper respiratory infection ("URI") and prescribed 
medication. See service medical records dated in November 
1962 and December 1962.  While subsequent service medical 
records address medical problems associated with hip, thigh, 
knee and leg pain, these records do not reference any 
specific complaints regarding the appellant's back. See 
service medical records dated from December 1962 to June 
1963.  At the time of the appellant's separation from 
service, his clinical evaluation of the spine and other 
musculoskeletal muscles was normal and the appellant was 
qualified for release to inactive duty. See June 1963 report 
of medical examination.  Thus, while a review of the above-
referenced records reveals that the appellant reported back 
pain on two occasions during his one year and eight months of 
service, his overall service medical records indicate that 
these two instances of back problems consisted of acute and 
transitory symptomatology that resolved prior to the 
appellant's separation from service.  As such, the Board 
finds that the second element of the service connection test 
has not been met in this case.     

However, even if the Board assumes that the appellant's two 
complaints of back pain in service constituted sufficient 
evidence of an in-service injury or event, service connection 
must still be denied in this case due to the fact that the 
third element of the service connection test (a nexus between 
the current disability and the in-service event) has not been 
fulfilled.  In this regard, the Board observes that the first 
post-service medical record reflecting complaints of back 
pain contained in the claims file is dated in January 1966.  
This record, a neuropsychiatric examination report, reflects 
that the appellant complained of intermittent back pain at 
the center of the lower back that radiated to the left side.  
Physical examination revealed that the appellant had some 
tenderness on deep palpation to the left of the midline at 
the L1 vertebra.  The examiner found no positive neurological 
findings, including no muscle spasm and no limitation of 
motion.  X-rays taken of the lumbosacral spine revealed that 
the appellant's lumbar spine curved to the right very 
slightly.  No other abnormality was seen. See January 1966 
radiology report.     

During another VA examination in January 1966, the appellant 
reported that he fell down some stairs in August 1965 while 
at a hospital; and that he hurt his right knee and back at 
that time which resulted in back trouble "on and off" since 
the incident.  Thereafter, the appellant's private medical 
provider submitted a letter in November 1972 on the 
appellant's behalf in which he reported that the appellant 
experienced pain in the lumbar back area as a result of 
injuries incurred during a November 1971 automobile accident.  
The medical provider reported that the appellant had lumbar 
and lumbar-dorsal musculature spasm with chronic myositis and 
chondritis, but did not associate this diagnosis with any 
incident from service.  

The Board observes that the claims file does not contain any 
medical records dated from June 1973 to February 1995.  While 
the appellant indicated during a July 2000 VA medical visit 
that he had received some chiropractic treatment for his back 
pain in the 1960s, such chiropractic treatment records are 
not contained in the claims file.  In addition, the appellant 
reported obtaining treatment for his back in 1967 from one VA 
Medical Center and treatment from 1970 to 1977 from another 
VA Medical Center.  However, no such records regarding such 
treatment could be located by the RO. See August 1998 
statement from the appellant; responses to information 
requests received in November 2002.  

The first post-1973 medical records contained in the claims 
file are dated from February 1995 to April 1996.  These 
records indicate that the appellant complained of back pain 
during this period of time, but no specific diagnosis 
regarding his back was made.  Subsequent VA medical records 
dated from April 1999 to April 2001 first note complaints of 
back pain beginning in July 2000.  At that time, the 
appellant reported experiencing back pain with occasional 
radiation into both lower extremities.  Physical examination 
found no muscle spasm or tenderness.  The appellant was 
diagnosed with chronic low back pain that consisted of 
possible L-S spondylosis with biomechanical components 
superimposing.  X-rays and a CT scan of the lumbar spine were 
recommended; as well as physical therapy and a trial of a 
TENS unit. See VA medical records dated in July 2000 and 
August 2000.  After further evaluation and treatment, the 
appellant was diagnosed with lumbago. See December 2000 VA 
medical records.  

Thus, a review of the medical records referenced above 
reveals that none of the appellant's medical providers 
associated the appellant's complaints of back pain in 1966, 
1972 or post-1995 to the appellant's two incidents of back 
pain in service.  Notably, the appellant's January 1966 
examiner indicated that the appellant's complaints of back 
pain at that time were related to a post-service fall that 
occurred in August 1965; while the appellant's November 1972 
medical provider indicated that his lumbar back pain at that 
time was the result of a November 1971 post-service 
automobile accident.  Regardless, none of these medical 
records sets forth a positive nexus opinion in favor of the 
appellant's claim.  As such, the Board finds that these 
records do not fulfill the third element of the service 
connection test.  

Additional evidence against the appellant's claim consists of 
a November 2004 VA examiner's report in which the examiner 
opined that the etiology of the appellant's current back 
complaints is mild facet arthritis in the lumbosacral area.  
The examiner ultimately concluded that the appellant's 
current back disorder is not etiologically related to in-
service reports of back pain.  Rather, he indicated that the 
degree of changes noted between the appellant's time in 
service (over 40 years ago) and his present back changes were 
very minimal and not consistent with a history of 40 years of 
abuse of the lumbar spine.  The Board finds the November 2004 
examination report to be dispositive in this case since it is 
the only competent evidence of record addressing the claimed 
relationship between the appellant's back disorder and his 
period of service.  Therefore, the Board finds that November 
2004 VA medical opinion not only to be persuasive and 
credible, but uncontroverted.  

In making this finding, the Board acknowledges the 
appellant's position that the November 2004 examination is 
insufficient in that it fails to explain the appellant's 
"treatment over a period of several months for back and knee 
pain while on active duty, or the continuity of 
symptomatology" and because the examiner relied more upon 
the appellant's age in concluding that a nexus did not exist 
between the appellant's current back disorder and the 
incidents in service. See August 2006 written brief 
presentation, p. 2.  Contrary to the representative's 
assertions, the Board finds that the VA examiner did take 
into consideration the appellant's two documented instances 
of back complaints in service and post-service complaints of 
back pain occurring in January 1966 and November 1973, as 
reflected by the examiner's review of the claims file.  The 
Board does not find that the examiner improperly relied upon 
the appellant's age in formulating his opinion, since it 
appears that his opinion is based more upon the severity of 
the appellant's lumbar arthritis rather than the age of the 
appellant.  Specifically, the examiner reported that the 
appellant's current lumbar arthritis is not severe, but 
rather is very minimal in terms of degree.  He indicated that 
this lack of severity is inconsistent with a history of 40 
years of abuse of the lumbar spine, i.e. with an incident or 
injury occurring in the 1960's that would become much worse 
over an extended period of time.  Therefore, the Board finds 
the November 2004 examination report to be sufficient for the 
purposes of this appeal. 

Also in making this determination, the Board notes for the 
record its review of several lay statements contained in the 
claims file which report that the appellant did not have any 
back problems prior to service, but indicated that he 
experienced such problems subsequent to service. See March 
2001 statements provided by R.K. and D.P.; April 2001 
statement from A.N.; October 2001 statements from D.A. and 
C.D.  While the appellant's friends and relatives can attest 
to their observations of the appellant both before and after 
the appellant's period of service, their statements do not 
qualify as medical nexus evidence in favor of the appellant's 
claim since they have not been shown to have the requisite 
training or expertise to offer opinions that require medical 
expertise, such as the etiology of the appellant's back 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the lay statements contained in the claims file 
are insufficient to contradict the November 2004 VA 
examiner's medical opinion that the appellant's current back 
disorder is not related to his period of service.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claim that his back 
disorder had its onset in service or that it is otherwise 
causally or etiologically related to service.  Service 
connection on a presumptive basis for arthritis is also not 
warranted as it appears that the first diagnosis of arthritis 
was not made until November 2004, almost 40 years after the 
appellant separated from service. 




C.  Entitlement to service connection for a gastrointestinal 
disorder

In addition to a back disorder, the appellant asserts 
entitlement to service connection for a gastrointestinal 
disorder. See June 2000 statement in support of claim; 
January 2002 hearing transcript, pgs. 12-13.  In this regard, 
the Board observes that the appellant's post-service medical 
records indicate that he has a current diagnosis of 
gastroesophageal reflux disease. See December 2004 VA 
examination report.  This diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection.  

With regard to the second element necessary for a grant of 
service connection, the appellant's service medical records 
reflect that he was treated for nausea and vomiting in June 
1962, at which time the examiner opined that the appellant 
likely had gastroenteritis.  Thereafter, in April 1963, the 
appellant was noted to have an upset stomach, vomiting and 
diarrhea.  His medical examiner's questioned whether the 
appellant had the flu as he continued to experience 
gastrointestinal complaints for several days in April 1963.  
No additional diagnoses were provided; and the appellant was 
ultimately prescribed several medications for his stomach 
pain.  Records dated from July 1962 to March 1963 do not 
reveal any complaints, treatment or diagnoses related to 
stomach problems in service, nor are there any service 
medical records dated after April 1963 that discuss such 
symptomatology.  Upon his separation from service in June 
1963, the appellant's physical clinical examination was 
completely normal other than identifying marks and scars. See 
June 1963 report of medical examination.  No reference to 
stomach complaints or problems were noted at that time.  

Post-service medical records indicate that the appellant was 
initially seen with complaints of stomach problems in 
November 2000, over 35 years after he separated from service. 
See November 2000 VA medical records.  Specifically, VA 
medical records dated in November 2000 indicate that the 
appellant was seen with complaints of loose stool of 
approximately 2 months duration.  Thereafter, the appellant 
reported experiencing persistent diarrhea in December 2000, 
at which time he was diagnosed with diarrhea of unknown 
etiology and given a referral to see a gastroenterologist.  
It appears that the appellant underwent an upper GI endoscopy 
at that time, which revealed a thickened mucosa at the 
gastroesophageal junction. See December 2004 VA examination 
report, p. 1.  

As with the appellant's back disorder claim, the Board finds 
that even though the appellant had stomach difficulties in 
June 1962 and April 1963, neither of these instances indicate 
that the appellant had anything other than acute and 
transitory symptomatology that resolved prior to separation 
from service.  Even if the Board assumes that such 
symptomatology fulfills the requirements of the second 
element of the service connection test, the appellant's claim 
must be denied on the basis that the third element of the 
service connection test has not been met.  As discussed 
above, the third element for service connection requires a 
nexus between the current disability and the in-service 
event.  In this case, the appellant underwent a VA digestive 
examination in December 2004, during which he reported that 
he had been having chronic constipated bowel movements, 
frequent abdominal cramps and bloating for the previous 40 
years.  After performing a physical examination, obtaining a 
history from the appellant and reviewing the claims file, the 
examiner diagnosed the appellant with gastroesophageal reflux 
disease and irritable bowel syndrome by history.  He opined 
that the appellant's current stomach disorders are 
etiologically not likely related to the appellant's in-
service diagnosis of gastroenteritis, complaints of vomiting, 
diarrhea and cramping or to his active military service.  

The Board finds that the dispositive factor in regards to 
this claim is that there is no competent medical evidence of 
record linking the appellant's gastrointestinal disorder to 
any incident in the appellant's military service.  The only 
competent evidence of record addressing the claimed 
relationship between the appellant's current stomach disorder 
and service is the December 2004 VA examination report in 
which the examiner opined that the appellant's medical 
problems are not likely related to service.  Absent medical 
evidence linking the appellant's current stomach disorder to 
his instances of stomach problems in service, service 
connection in this case must be denied.  




D.  Entitlement to service connection for bilateral hearing 
loss

Lastly, the appellant asserts entitlement to service 
connection for bilateral hearing loss he contends developed 
as a result of either (1) exposure to jet noise in service or 
(2) exposure to a drug called Darvon that the appellant was 
given for knee pain while in service. See August 1998 
statement in support of claim; January 2002 hearing 
transcript, p.5; March 2003 VA addendum report.  The 
appellant's claim for bilateral hearing loss had previously 
been considered and denied in a rating decision dated in 
March 1966.  However, the Board found in its April 2004 
decision that new and material evidence had been presented to 
reopen this previously denied claim.  As such, the issue of 
entitlement to service connection for bilateral hearing loss 
is now before the Board on the merits.  

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. See 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will also not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).  Furthermore, 
every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111.  

In the present case, the presumption of soundness applies 
because the appellant's October 18, 1961 enlistment 
examination included no notations regarding the claimed 
disability at issue.  The appellant's clinical ear 
examination was found to be normal; and the appellant's 
Whispered Voice Test was also reported as normal in terms of 
being 15 of 15 bilaterally.  

Although the Board finds the presumption of soundness applies 
to this case, it also finds that this presumption has been 
rebutted by clear and unmistakable evidence regarding the 
appellant's bilateral hearing loss.  As noted above, the 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence both that: (1) a 
disability existed prior to service; and (2) that it was not 
aggravated during service. Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993); VAOPGCPREC 3-03 (July 16, 2003).  If both 
prongs are not met, the presumption of soundness at entry is 
not rebutted.  

As to the first prong, whether there is clear and 
unmistakable error of preexistence of a disability, the 
determination of whether there is clear and unmistakable 
evidence that a disability existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).  In this regard, the Board observes 
that the appellant underwent an audiological examination 
three days after he entered service. See service group 
screening audiogram dated October 21, 1961.  At that point in 
time, the appellant was found to have had the following 
puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50) 
35 (45) 
20 (30)
25 (35)
45 (50)
LEFT
35 (50)
15 (25)
20 (30)
45 (55)
45 (50)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385. 

As is evident by review of the appellant's October 21, 1961 
audiological results, the appellant had a hearing loss that 
constituted a disability by VA standards upon his entrance 
into service since he had puretone losses of 50, 45 and 50 
decibels at the 500, 1000 and 4000-Hertz ranges of the right 
ear and 50, 55 and 50 decibels at the 500, 3000 and 4000-
Hertz ranges of the left ear.  Given the fact that the 
Whispered Voice Test can be insensitive to high frequency 
hearing losses (January 2003 VA addendum report, p. 2) and 
the October 21, 1961 audiological examination was 
administered three days after the appellant entered service 
(a time frame in which the appellant would have had little, 
if any, exposure to acoustic trauma), the Board finds that 
this examination report constitutes clear and unmistakable 
evidence that the appellant entered service with a 
preexisting hearing disability.  Additional evidence 
supporting this conclusion includes an October 2002 VA 
audiological report and subsequent addendum reports dated in 
January 2003, February 2003 and March 2003 in which the 
examiner ultimately opined that it was more likely than not 
that the appellant's bilateral hearing loss preexisted 
service.  

At his October 2002 VA audiological examination, the 
appellant reported experiencing hearing loss as a result of 
noise exposure during active service.  He also reported a 
history of recreational noise exposure as a deer hunter and 
woodworking with power tools.  The VA examiner originally 
opined that it was "more likely than not" that the 
appellant's bilateral hearing loss occurred as a result of 
his active service.  However, in a subsequent addendum 
opinion that appears to be dated in January 2003, the VA 
examiner indicated that he had not reviewed the entire claims 
folder when he formed his October 2002 opinion.  Following a 
review of the appellant's October 21, 1961 audiogram, which 
he had not previously reviewed, the examiner asserted that he 
had changed his opinion.  He opined that the appellant 
entered service with a preexisting bilateral high frequency 
hearing loss and that his bilateral hearing loss was "more 
likely than not" unrelated to his military service.  He also 
stated that there was no change in the appellant's bilateral 
hearing sensitivity during service that would support his 
complaint of bilateral hearing loss due to service.  In a 
subsequent addendum dated in February 2003, the examiner 
again stated that based upon the evidence of record, it was 
his opinion that the appellant's bilateral hearing loss was 
not likely related to his military service.

Finally, in a March 2003 addendum, the examiner asserted 
again his opinion that the appellant entered military service 
with a preexisting, bilateral, sensorineural hearing loss.  
The examiner opined that hearing loss was not the usual 
adverse reactions from using Darvon and that based on the 
evidence of record, the appellant's hearing loss was more 
likely than not a prior existing condition that was unrelated 
to his military service and had not been aggravated therein.  
In addition, the examiner noted that a VA Medical Center's 
clinical pharmacist reviewed the evidence of record and 
opined that the appellant's bilateral hearing loss was a 
preexisting condition that had been unrelated to the use of 
Darvon during service.  Based upon this evidence of record, 
the Board finds that the first prong of the presumption of 
soundness has been rebutted.

As to the second prong, whether there is clear and 
unmistakable evidence that the appellant's preexisting 
bilateral hearing loss was not aggravated during service, 
although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disability was "made worse" by his military service.

In this matter, the appellant's service medical records do 
not indicate that the appellant's preexisting bilateral 
hearing loss was aggravated during his period of service.  
These records reveal that the appellant complained of 
disturbed hearing and ringing of the ears in March 1963.  At 
that time, he was administered two audiograms.  Although the 
appellant's service medical records contain only the 
audiometric charts themselves pertaining to these 
examinations, the data contained within those charts was 
converted by the VA audiologist in October 2002 and January 
2003.  According to that examiner, the appellant had the 
following puretone decibels losses as of March 1963: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
15 (25)
25 (35)
40 (50)
40 (45)
LEFT
10 (25)
15 (25) 
25 (35) 
40 (50) 
35 (40)

See March 1963 service medical records (chart # 1); October 
2002 VA examination report and January 2003 addendum opinion. 




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
25 (35)
25 (35)
35 (45)
45 (50)
LEFT
10 (25)
15 (25) 
20 (30) 
40 (50) 
40 (45)

See March 1963 service medical records (chart #2); October 
2002 VA examination report and January 2003 addendum opinion.  
A comparison of these charts to the appellant's October 1961 
audiological examination reveal that the appellant 
experienced no significant increases in hearing loss during 
his period of service.  In fact, according to the VA 
audiologist, a comparison of these audiograms showed no 
significant changes in the appellant's hearing sensitivity, 
bilaterally, at all frequencies tested for either test. See 
January 2003 and March 2003 addendum opinions.    

The Board finds that the evidence cited above constitutes 
clear and unmistakable evidence that the appellant's 
preexisting bilateral hearing loss was not aggravated during 
active service.  In making this determination, the Board 
places significant probative value on the VA audiological 
examiner's opinions as they were based on a review of the 
entire record and have not been contradicted by any medical 
evidence of record.  Additional support for the Board's 
conclusion consists of a February 1966 post-service 
audiological examination report in which the appellant's 
puretone threshold losses were very similar to those listed 
in the March 1966 audiograms.  Specifically, as of February 
1966, the appellant's had the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30 (45)
25 (35)
25 (35)
N/A
55 (60)
LEFT
10 (25)
10 (20)
 0  (10)
N/A
40 (45)

See February 1966 VA medical records (chart #1).  




HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50)
30 (40)
30 (40)
N/A
60 (65)
LEFT
10 (25)
10 (20)
0 (10) 
N/A
40 (45)

See February 1966 VA medical records (chart #2).  

While the February 1966 audiological findings appear to be 
similar to the testing performed during the appellant's 
period of in service, they are in marked contrast to the 
appellant's current October 2002 audiological findings, 
findings which indicate that the appellant's hearing loss has 
increased in severity at the 2000, 3000 and 4000-Hertz 
ranges.  Specifically, as of October 2002, the appellant was 
noted to have the following puretone decibel losses:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
80
90
LEFT
25
25
75
75
80

Thus, a review of the overall medical evidence of record 
indicates that the appellant clearly and unmistakably entered 
service with a preexisting bilateral hearing loss; and that 
this hearing loss did not worsen during service.  As such, 
the Board finds that appellant's bilateral hearing loss 
clearly and unmistakably existed prior to service and was not 
aggravated by service; thus, the presumption of soundness is 
rebutted. 38 U.S.C.A. § 1111. See also VAOPGCPREC 03-2003 
(July 16, 2003).  The Board also notes that the analysis for 
determining aggravation for purposes of rebutting the 
presumption of soundness are similar to the general standard 
of aggravation.  More specifically, since there is clear and 
unmistakable evidence that the appellant's bilateral hearing 
loss was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. §§ 1111, 
1137), it necessarily follows that the appellant's bilateral 
hearing loss was not, in fact, aggravated during service. 38 
U.S.C.A. §§ 1110, 1131.

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for 
bilateral hearing loss on the basis that no probative 
evidence in the record exists illustrating that the 
appellant's disorder manifested in or was aggravated by his 
period of time in service.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a back disorder is denied.

Service connection for a gastrointestinal disorder is denied.  

Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


